14‐4304‐cr 
United States v. Climico (Mendoza) 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                          

                              SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 29th day of October, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   DENNY CHIN, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,  
                   Appellee, 
 
                   ‐v.‐                                 14‐4304‐cr 
 
JUAN R. CLIMICO, aka Sealed Defendant, 1, 
aka Manuel Climico, aka Juan Clinico, aka 
Smiley, aka Juanito, MARCO CRUZ, aka Marco 
Antonio Cruz Bello, aka Marcos Cruz, aka 
Sealed Defendant, 2, aka Juan Bello, aka Freddo 

                                        1 
 
Gomez, aka Burro, aka Mariguano, FIDEL 
DEJESUS, aka Sealed Defendant, 3, aka 
Duende, JORGE LEYVA, aka Sealed Defendant, 
4, aka Cucha, JESUS MARTINEZ, aka Sealed 
Defendant, 5, aka Gafas, aka Tito, RUBI 
MARTINEZ, aka Sealed Defendant, 6, 
ARTURO MEDINA‐LOPEZ, aka Sealed 
Defendant, 7, aka Arturo Medina, aka Marlboro, 
YASMIN OSUNA, aka Sealed Defendant, 9, aka 
La Mona, La Mono, MARCOS REYES, aka 
Sealed Defendant, 10, aka Marco Reyes, aka 
Cuervo, WILLIAM ROJAS, aka Sealed 
Defendant, 11, aka Willy, LUISBI SANTOS, aka 
Sealed Defendant, 12, aka Chorejas, aka 
Dumbo, aka Lulu,  
                   Defendants, 
                    
RUDY MENDOZA, aka Sealed Defendant, 8, aka 
Raul Perez, aka Pedro Mendoza, 
                   Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
 
FOR APPELLANT:                           GLENN A. GARBER, Glenn Garber, 
                                         P.C. (Ezra Spilke, Law Offices of Ezra 
                                         Spilke; Sarah Kunstler, Law Offices 
                                         of Sarah Kunstler, on the brief), New 
                                         York, New York. 
 
FOR APPELLEE:                            AMY LESTER (Andrew Thomas, 
                                         Karl Metzner, on the brief), Assistant 
                                         United States Attorneys, for Geoffrey 
                                         S. Berman, United States Attorney 
                                         for the Southern District of New 
                                         York, New York, New York.   

                                       2 
 
 
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (McMahon, Ch.J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       Rudy Mendoza appeals from the judgment of the United States District 
Court for the Southern District of New York (McMahon, Ch.J.), sentencing him 
principally to 300 months’ imprisonment after conviction for (1) participation in 
the “Vagos Gang” racketeering conspiracy, in violation of 18 U.S.C. § 1962(d); (2) 
participation in a Vagos Gang‐related conspiracy to distribute and possess with 
intent to distribute cocaine, in violation of 21 U.S.C. §§ 812, 841(a)(1), 
841(b)(1)(C), and 846; (3) participation in a conspiracy to commit Hobbs Act 
armed robbery of individuals believed to be in possession of 20 kilograms of 
cocaine, in violation of 18 U.S.C. § 1959; (4) use of a firearm in connection with 
the robbery conspiracy, in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (5) 
participation in a conspiracy to distribute and possess with intent to distribute 5 
kilograms or more of cocaine, also in connection with the robbery conspiracy, in 
violation of 21 U.S.C. §§ 812, 841(a)(1), 841(b)(1)(A), and 846.  Mendoza 
challenges the sufficiency of the evidence; the jury instructions; trial counsel’s 
effectiveness; the procedural reasonableness of his sentence; and the applicability 
of § 924(c) to Hobbs Act robbery conspiracy.  We assume the parties’ familiarity 
with the underlying facts, the procedural history, and the issues presented for 
review.  
 
       1.     A defendant challenging the sufficiency of the evidence underlying 
his conviction at trial “bears a heavy burden”:  We “view the evidence in the 
light most favorable to the government, crediting every inference that could have 
been drawn in the government’s favor, and deferring to the jury’s assessment of 
witness credibility and its assessment of the weight of the evidence.”  United 
States v. Coplan, 703 F.3d 46, 62 (2d Cir. 2012) (citations omitted).  We must 
uphold the judgment if “any rational trier of fact could have found the essential 
elements of the crime beyond a reasonable doubt.”  Id. (quoting Jackson v. 
Virginia, 443 U.S. 307, 319 (1979)).  “The traditional deference accorded to a jury’s 
verdict is especially important when reviewing a conviction for conspiracy 

                                          3 
 
because a conspiracy by its very nature is a secretive operation, and it is a rare 
case where all aspects of a conspiracy can be laid bare in court with the precision 
of a surgeon’s scalpel.”  United States v. Jackson, 335 F.3d 170, 180 (2d Cir. 2003) 
(internal quotation marks and ellipsis omitted). 
 
       Mendoza argues that the evidence was insufficient to prove his 
participation in the Vagos Gang racketeering conspiracy during the charged time 
frame (2009‐2011).  Viewed in the proper light, the evidence showed that 
Mendoza was associated with the Vagos Gang as early as 2001, was initiated in 
2002, and was an active participant‐member from that time and at essentially all 
subsequent times when not incarcerated1‐‐including during the charged time 
frame.  Mendoza was released from prison in March 2011 and quickly resumed 
his participation with the criminal organization.  Mendoza sold cocaine to Juan 
Climico, the leader of the 110th Street subset of the Vagos Gang, on numerous 
occasions in 2011, as Mendoza admitted during his testimony.  The jury heard 
recordings of numerous wiretapped telephone conversations between Mendoza 
and Climico between July 2011 and Mendoza’s September 19 arrest, in which 
Mendoza inquired as to the activities of Climico’s set of the Vagos Gang; made 
plans with Climico to extort and rob prostitution rings (a Vagos Gang activity in 
which Mendoza had been involved before his incarceration); offered and asked 
for guns; and discussed providing cocaine to Climico and other Vagos Gang 
members.  In the calls, Mendoza referred to the Vagos Gang as “we” and spoke 
about wanting to increase its numbers; he also said that he wanted the Vagos 
Gang to have a large presence at an annual Mexican festival in September 2011 so 
that rival gangs would take notice.  Mendoza’s continued participation with the 
Vagos Gang was also evidenced by a reference to the 116th Street set of the 
Vagos Gang in the email address Mendoza associated with his 2011‐activated 
Facebook page, and by several 2011 posts on that Facebook page.  The evidence 
was more than sufficient to support the jury’s finding that Mendoza agreed to 




                                                            
1 Mendoza was incarcerated from approximately January 15, 2003, through 
March 9, 2004; August 15, 2005, through January 6, 2006; and March 13, 2009, 
through March 15, 2011. 

                                                               4 
 
(and did) participate in the Vagos Gang racketeering conspiracy during the 
charged time frame.2 
 
      As to the three counts relating to the Hobbs Act armed robbery conspiracy, 
Mendoza contends that the evidence was insufficient to prove that he had 
knowledge that the objective of the robbery conspiracy was to steal cocaine (as 
opposed to, e.g., cash) from an undercover agent posing as drug courier.3  Three 
of Mendoza’s co‐conspirators (his uncle and cousins) had numerous 
conversations with the undercover agent about their plan to steal 20 to 25 
kilograms of cocaine, and to split the cocaine 50/50 with the agent.  Mendoza’s 

                                                            
2  Mendoza also argues that there was insufficient evidence of his connection to 
any two racketeering acts committed as part of the criminal enterprise.  The 
RICO conspiracy count required proof that Mendoza agreed “with others (a) to 
conduct the affairs of an enterprise (b) through a pattern of racketeering.”  
United States v. Basciano, 599 F.3d 184, 199 (2d Cir. 2010).  “[A] conspirator 
charged with racketeering conspiracy need not commit or even agree to commit 
the predicate acts . . . .” United States v. Cain, 671 F.3d 271, 291 (2d Cir. 2012).  
“[T]he jury must consider the predicate acts charged against the defendant and 
his alleged co‐conspirators to determine ‘whether the charged predicate acts 
were, or were intended to be, committed as part of that conspiracy.’”  Id. 
(quoting United States v. Yannotti, 541 F.3d 112, 129 n.11 (2d Cir. 2008)).  In 
addition to the activities discussed on the 2011 wiretapped phone calls, the jury 
heard about a Vagos Gang‐related attempted murder in June 2011.  The jury 
could have easily found that Mendoza or a co‐conspirator committed or intended to 
commit multiple, related acts of murder, extortion, robbery, and narcotics 
trafficking (the charged predicates) in connection with the enterprise. 
 
3 Mendoza appears to acknowledge that the evidence was sufficient to prove his 

intent to participate in a robbery.  Indeed, Mendoza’s recorded conversation with 
the undercover agent soon before the arrest demonstrated that Mendoza knew 
the plan was to commit a push‐in robbery; comments on his Facebook page a few 
weeks prior to the robbery revealed that Mendoza had been looking for the 
opportunity to commit a robbery; and Mendoza and his co‐conspirators were 
arrested with the tools (firearms and a rope) needed to carry out a robbery 
consistent with the previously made plans. 

                                                               5 
 
uncle told the agent that Mendoza knew what was going on, was ready to do 
“the job,” “ready to do . . . what they have to do,” and was one of his “trusted 
people.”  A674‐78.  An audio recording of Mendoza corroborates that he was an 
informed participant who knew quite well the robbery strategy previously 
discussed by the co‐conspirators and the agent.  Furthermore, Mendoza’s 
involvement in cocaine trafficking during this period permits the inference that 
Mendoza agreed to commit this robbery in part because the target was cocaine.  
And a taped conversation during which Mendoza agreed to the manner of 
splitting proceeds can be reasonably interpreted to show that Mendoza knew the 
target of the robbery was drugs, not money.4  The jury could have reasonably 
inferred from all of this evidence that Mendoza had been fully informed by his 
co‐conspirators as to the armed robbery conspiracy, including that they planned 
to obtain 20 or more kilograms of cocaine.  See United States v. MacPherson, 424 
F.3d 183, 189‐90 (2d Cir. 2005) (“The law . . . recognizes that the mens rea 
elements of knowledge and intent can often be proved through circumstantial 
evidence and the reasonable inferences drawn therefrom.”).  
 
       2.     We review a challenge to jury instructions de novo and will reverse 
“only where the charge, viewed as a whole, ‘either failed to inform the jury 
adequately of the law or misled the jury about the correct legal rule.’”  United 
States v. Quinones, 511 F.3d 289, 314 (2d Cir. 2007) (quoting United States v. 
Ford, 435 F.3d 204, 209‐10 (2d Cir. 2006)).  Since Mendoza did not object to the 
challenged instruction before the submission of the case to the jury, we review 
for plain error.5  See United States v. Botti, 711 F.3d 299, 308 (2d Cir. 2013). 
 

                                                            
4  The agent used the word “they” and Mendoza’s co‐conspirator Jose Ramos 
used the phrase “our shit” when referring to the proceeds, A498‐500; this 
language undermines Mendoza’s contention that he might have thought the 
object of the robbery was money, rather than kilograms of cocaine. 
 
5 “Plain error review requires a defendant to demonstrate that ‘(1) there was 

error, (2) the error was plain, (3) the error prejudicially affected his substantial 
rights, and (4) the error seriously affected the fairness, integrity or public 
reputation of judicial proceedings.’” United States v. Youngs, 687 F.3d 56, 59 (2d 
Cir. 2012) (quoting United States v. Flaherty, 295 F.3d 182, 195 (2d Cir. 2012)). 

                                                               6 
 
        Mendoza asserts that the district court provided an incomplete instruction 
regarding the vertical (as opposed to horizontal) relatedness requirement of the 
predicate racketeering acts.6  As to relatedness, the instruction was not, taken as a 
whole, misleading.  The jury was instructed that racketeering acts must be 
“related to each other by a common scheme or plan, such as furthering the ends or 
goals of the enterprise.”  A1706.  While it may be preferable to distinguish between 
horizontal and vertical relatedness, and to do so distinctly, this instruction 
sufficiently incorporated both requirements.  See United States v. Daidone, 471 
F.3d 371, 375 (2d Cir. 2006) (per curiam).  
 
        3.     To prevail on a claim of ineffective assistance of counsel, a defendant 
must (1) “show that counsel’s representation fell below an objective standard of 
reasonableness”; and (2) “affirmatively prove prejudice.” Strickland v. 
Washington, 466 U.S. 668, 688, 693 (1984).  “[A] petitioner cannot show prejudice 
if the claim or objection that an attorney failed to pursue lacks merit.”  
Harrington v. United States, 689 F.3d 124, 130 (2d Cir. 2012).   

                                                            
6  In passing, Mendoza also asserts that the district court erred in failing to 
instruct the jury as to the continuity requirement of the predicate acts.  However, 
the substance of Mendoza’s argument deals only with vertical relatedness, not 
continuity, so this does not suffice to preserve the issue.  See Norton v. Sam’s 
Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs 
are considered waived and normally will not be addressed on appeal. . . . 
Pursuant to this rule, we have held that . . . stating an issue without advancing an 
argument . . . did not suffice.”).   
 
        In any event, there is no reasonable probability that an instruction as to 
continuity would have had any effect on the jury’s verdict.  See Cain, 671 F.3d at 
277.  In a case like this, involving a criminal, rather than lawful, enterprise, 
continuity is easily established.  See H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 
242‐43 (1989) (“[T]he threat of continuity is sufficiently established where the 
predicates can be attributed to a defendant operating as part of a long‐term 
association that exists for criminal purposes.  Such associations include, but 
extend well beyond, those traditionally grouped under the phrase ‘organized 
crime.’”).  The wiretapped conversations between Mendoza and Climico 
demonstrated that continuing criminal activity was intended. 

                                                               7 
 
 
        Mendoza cites trial counsel’s failure to challenge the racketeering acts jury 
instruction discussed above.  The ineffectiveness claim fails because (inter alia) 
there was no error.7  See United States v. Frampton, 382 F.3d 213, 222 n.8 (2d Cir. 
2004) (“Having found no error in [the district court’s jury] instruction, we hold 
[defendant’s ineffective assistance] claim must fail.”). 
 
        4.    We review the procedural reasonableness of a sentence under a 
“deferential abuse‐of‐discretion standard.”  Gall v. United States, 552 U.S. 38, 41 
(2007).  This means that a district court’s legal application of the Sentencing 
Guidelines is reviewed de novo and its underlying factual findings are reviewed 
for clear error.  United States v. Cossey, 632 F.3d 82, 86 (2d Cir. 2011). 
 
        Mendoza challenges the district court’s application of a two‐point 
enhancement under U.S.S.G. § 3C1.1 for obstruction of justice.  Mendoza fails to 
show procedural error.  The district court applied the enhancement because it 
determined that Mendoza willfully had perjured himself on material issues at 
trial.  The district court found that Mendoza “lied and lied and lied” about his 
knowing participation in the armed robbery conspiracy, as evidenced by the 
different version of events revealed by Mendoza’s own words on the 
contemporaneous audio recording and by the undercover agent’s testimony.  
This finding was not clearly erroneous and is a sufficient basis for applying the 
enhancement.  See United States v. Salim, 549 F.3d 67, 73 (2d Cir. 2008); United 
States v. Lincecum, 220 F.3d 77, 80‐81 (2d Cir. 2000) (per curiam). 
 
        5.    Mendoza was convicted under 18 U.S.C. § 924(c) for use of a firearm 
in connection with a “crime of violence”; his underlying offense was conspiracy 
to commit Hobbs Act robbery under 18 U.S.C. § 1951.  He argues that conspiracy 

                                                            
7 Although “in most cases a motion brought under [28 U.S.C.] § 2255 is preferable 
to direct appeal for deciding claims of ineffective assistance,” Massaro v. United 
States, 538 U.S. 500, 504 (2003), we may resolve Mendoza’s claim on direct appeal 
because no additional fact‐finding is necessary and the claim can be resolved on 
the current record “beyond any doubt,” United States v. Gaskin, 364 F.3d 438, 
468 (2d Cir. 2004) (quoting United States v. Khedr, 343 F.3d 96, 100 (2d 
Cir. 2003)). 

                                                               8 
 
to commit Hobbs Act robbery is not a “crime of violence” under 18 U.S.C. 
§ 924(c)(3). 
 
       We held in United States v. Hill, 890 F.3d 51 (2d Cir. 2018), that Hobbs Act 
robbery is categorically a crime of violence under § 924(c)(3)(A).  Conspiracy to 
commit such an offense, “by its ‘very nature’ presents a substantial risk of 
physical force, so as also to be a violent crime under” the subsection’s “risk‐of‐
force” clause, § 924(c)(3)(B).  United States v. Barrett, 903 F.3d 166, 175 (2d Cir. 
2018).  Mendoza argues that Barrett and Hill were wrongly decided, and that 
Barrett’s categorical application of 18 U.S.C. § 924(c)(3)(A) and § 924(c)(3)(B) is 
dubious in light of the Supreme Court’s decisions in Johnson v. United States, 
135 S. Ct. 2551 (2015), and Sessions v. Dimaya, 138 S. Ct. 1204 (2018).  
Nonetheless, Barrett is the law of this Circuit.  Our precedent thus establishes 
that Mendoza’s offense is categorically a “crime of violence” under § 924(c). 
 
       Mendoza’s offense also qualifies as a crime of violence under a conduct‐
specific application of 18 U.S.C. § 924(c)(3)(B).  This Court has held that 
§ 924(c)(3)(B) “can be applied to a defendant’s case‐specific conduct, with a jury 
making the requisite findings about the nature of the predicate offense and the 
attending risk of physical force being used in its commission.  Such a conduct‐
specific approach avoids . . . due process vagueness concerns identified in 
Dimaya and Johnson.”  Barrett, 903 F.3d at 178.  While a conduct‐specific 
§ 924(c)(3)(B) determination was not made by the jury here, any error in failing to 
require the jury to make such a finding was harmless beyond a reasonable doubt.  
Mendoza was convicted of a conspiracy to steal 20 to 25 kilograms of cocaine 
through the use of physical force, including forcing open the door at the robbery 
location and hitting, tying up, and pistol whipping the targets of the robbery.  
Indeed, the conspirators brought with them firearms and rope.  Therefore, 
because the predicate offense of Mendoza’s conviction entailed a “plan[] to use 
physical force,” the “evidence can only support a finding that the charged 
conspiracy, by its nature, involved a substantial risk of the use of physical force.”  
Id. at 184 (emphasis in original). 
        
       Accordingly, the district court did not err in applying the “crime of 
violence” sentencing enhancement to Mendoza’s Hobbs Act robbery conspiracy 
conviction.      

                                          9 
 
      
     For the foregoing reasons, and finding no merit in Mendoza’s other 
arguments, we hereby AFFIRM the judgment of the district court. 
 
                                    FOR THE COURT: 
                                    CATHERINE O’HAGAN WOLFE, CLERK 
                                     




                                   10